DETAILED ACTION
Claims 1-3, 6-12, 15, 16, 18-22, 24, 25, 27, and 28 are pending in the application. Claims 4, 5, 13, 14, 17, 23, 26, 29 and 30 have been cancelled. 



Response to Arguments
2.  	Applicant’s arguments, see page 20, filed 02/03/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
3.  	Claims 1-3, 6-12, 15, 16, 18-22, 24, 25, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“A column parallel analog-to-digital converter (ADC) circuit, configured to operably convert plural analog signals to respective plural digital signals, the column parallel ADC circuit comprising: 
plural column ADCs, configured to operably generate respective plural digital counts, wherein the plural column ADCs include a first column ADC and a second column ADC, wherein the first column ADC is configured to operably generate a first digital count according to a first analog signal, and the second column ADC is configured to operably generate a second digital count according to a second analog signal, wherein the first digital count is a difference between a first digital signal and a second digital signal, wherein the first and the second digital signals correspond to the first and the second analog signals respectively; and 
a digital processing circuit, configured to operably generate the plural digital signals, wherein the digital processing circuit generates the first digital signal according to the first digital count and the second digital signal;
 wherein the column parallel ADC circuit receives a ramp signal, wherein each of the plural column ADCs includes: 
a comparator, configured to operably compare the corresponding analog signal and the ramp signal to generate a corresponding comparison result signal; and 
a counter, coupled to the comparator and configured to operably count to generate the corresponding digital count according to the corresponding comparison result signal; 3U.S.S.N. 16/447,072 
wherein the counter of the first column ADC starts to count to generate the first digital count when the comparison result signals of the first column ADC and the second column ADC show that the first analog signal and the second analog signal are at different sides compared to the ramp signal; 
wherein during a conversion period, when the counter of the first column ADC starts to count before the level of the comparison result signal of the second column ADC transits, the counter of the first column ADC counts reversely.”

wherein during a conversion period, when the counter of the first column ADC starts to count before the level of the comparison result signal of the second column ADC transits, the counter of the first column ADC counts reversely.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697      


/LIN YE/Supervisory Patent Examiner, Art Unit 2697